Supplement Dated September 15, 2010 To The Statement of Additional Information Dated May 1, 2010 JNL® Series Trust Please note that the changes apply to your variable annuity and/or variable life product(s). On page 151, please delete the rows for JNL/Capital Guardian Global Balanced Fund, JNL/Capital Guardian Global Diversified Research Fund, and JNL/Capital Guardian U.S. Growth Equity Fund in its entirety in the section entitled “Sub-Advisory Fees” and replace with the following: FUND ASSETS FEES JNL/Capital Guardian Global Balanced Fund $0 to $400 million Over $400 million .425% .375% JNL/Capital Guardian Global Diversified Research Fund $0 to $200 million $200 million to $400 million Over $400 million .50% .45% .40% JNL/Capital Guardian U.S. Growth Equity Fund $0 to $600 million Over $600 million .34% .32% This Supplement is dated September 15, 2010. (To be used with V3180 05/10 and V3180PROXY 05/10.) CMX6089 09/10
